DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/15/2021 has been entered.
 	Claims 1, 2, 4-9, 92, 93, and 103 were canceled and claims 115-118 were added.
Claims 94-98, 100, 102, and 104-118 are pending.
Claims 100, 102, 104, and 106-114 stand withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 6/26/2020.
Claims 94-98, 105 and 115-118 are under consideration.
Rejections and objections not reiterated are withdrawn.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Sequence Listing/Specification/Compliance with Sequence Rules

	
Claim Objections
	Claims 105 and 115-118 are objected to because “intraperitonealy” is misspelled. The correct spelling is “intraperitoneally”.
	Claim 105 is objected to because it lists “intravenously” twice in the Markush group of administration routes. Deletion of one iteration is suggested.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 94-98, 105 and 115-118 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out 
Claims 94-98 are indefinite because they recite the phrase “wherein the other strand is sufficiently complementary to the first strand”, but do not make clear what are the metes and bounds of “sufficiently” in this context. The term "sufficiently" is a relative term which renders the claim indefinite.  The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The rejection could be overcome by amending the claims to describe the siRNA more specifically.  For example, The portion of the claims beginning with “wherein the MSUT2 inhibitor is a double stranded small interfering RNA (siRNA)” could be rewritten to recite “wherein the MSUT2 inhibitor is a double stranded small interfering RNA (siRNA) consisting of first and second strands wherein the first strand comprises [currently recited sequences and SEQ ID NOS] and wherein the [[other]] second strand is sufficiently complementary to the first strand [[and is capable of mediating]] and to MSUT2 mRNA to mediate RNA interference of MSUT2.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

Scope of Enablement
Claims 95-98 and 115-118 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for methods of:
a) reducing phosphorylated and aggregated human tau protein in a subject in need thereof,
b) potentiating a neuroinflammatory response to a pathological tau protein in a subject in need thereof;
c) decreasing astrocytosis or microgliosis in a subject in need thereof; and 
d) of reducing neuroinflammation in a subject in need thereof,
by administering to the subject by intravenous or intrathecal, administration a double stranded siRNA comprising a first strand as claimed and a second strand that is sufficiently complementary to the first strand to mediate RNA interference of MSUT2, does not reasonably provide enablement for such methods wherein administration is oral, intraperitoneal, subcutaneous, or intramuscular.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.
Nature of the invention and Breadth of the claims
The rejected claims are drawn to methods of obtaining outcomes a-d, above, by administration of siRNA molecules directed to MSUT2 mRNA. A review of the specification as filed reveals that each of these outcomes is achieved in brain of the subject to which the siRNA is administered. It follows that these methods require 
State of the art and Level of predictability
Juliano (Nucleic Acids Research, 2016, 44(14): 6518-6548) reviewed delivery of therapeutic oligonucleotides, such as siRNAs, addressing delivery to brain at pages 6521-6522. Juliano taught that the blood brain barrier (BBB) is largely impervious to oligonucleotides (page 6521, right column), therefore delivery to brain by systemic administration is very difficult. Consequently, the most promising results in addressing CNS diseases have come through direct administration of oligonucleotides, usually by intrathecal injection. Approaches to achieving brain delivery by systemic administration include conjugation of cell-penetrating peptides (CPPs) to oligonucleotides and also formulation of oligonucleotides in nanoparticles that recognize cell surface ligand such as the transferrin receptor. However, Juliano taught that CPP approaches raised concerns about the possible systemic and CNS toxicities of these polycationic entities, and that although there had been many studies using various nanoparticles seeking to deliver drugs, peptides or oligonucleotides across the BBB, these usually showed only limited success. For example, Juliano taught that a potentially interesting approach was to link nanoparticles to transferrin receptor ligands or to anti-receptor antibodies, thus making use of a transferrin receptor-mediated transcytotic route across the vascular endothelium. However, as of 2016 there were no reports of functional in vivo delivery of oligonucleotides by this approach. Juliano noted that a further consideration is that even if nanoparticles cross the brain endothelium their relatively large size will restrict their 
Ghosh et al (Alzheimer's Research & Therapy 9(82): 13 pages (2017)) taught that  “[b]ecause unmodified siRNAs do not readily cross the blood–brain barrier (BBB), or the plasma membrane of cells, researchers have used viral vectors to enable stable expression of shRNAs and artificial miRNAs within desirable brain regions (page 6, first sentence). AAV serotype 9 (AAV9) crosses the BBB and transduces neurons and glia in the brain, as well as a variety of peripheral tissues, following a systemic, intravascular injection (first sentence of third paragraph of left column on page 6).  It is noted that the instant claims do not allow for virus-mediated expression, and require administration of siRNAs themselves. Ghosh taught that antisense oligonucleotides (similar in size, charge, and structure to siRNAs) do not cross the BBB, but can be delivered into the cerebrospinal fluid (CSF), either through intrathecal or intra-ventricular injection, as they are soluble in artificial CSF (first paragraph of right column on page 6).
One month after the instant application was filed, Zheng et al (Trends in Biotechnology, 36(5): 562-575, May 2018) reviewed the state of the art of siRNA delivery to brain, relying on prior art references. Zheng taught that effective and safe systemic delivery of siRNA into the brain remains challenging because of biological barriers such as enzymatic degradation, short circulation lifetime, the blood–brain 
The first challenges faced by siRNA after systemic administration lie in the circulatory system. Naked siRNA is susceptible to nucleases and thus can be rapidly degraded by RNase in the blood. Degradation stimulates the innate immune system, triggering inflammatory and other immune responses. Through chemical modifications such as incorporating 2’-O-methylor 2’-fluoro groups into ribose, or phosphorothioate linkages by sulfur substitution, siRNA drugs can be protected from nuclease degradation. However, in most cases such protection is insufficient to completely protect naked siRNA from nucleases. Thus, more effective strategies need to be explored for siRNA protection in the circulation. Kidney filtration presents another challenge to siRNA in its journey through the blood. Given that siRNA is a double-stranded RNA molecule, with typically 21–23 nt in each strand and low molecular weight (about 14 kDa), naked siRNA can be easily excreted by the kidney, where glomerular filtration typically removes molecules <50 kDa. Systemically administered naked siRNAs preferentially accumulate in the kidney (40-fold faster than in other organs) and are excreted into the urine within 1 hour.  Of all the obstacles faced by systemic siRNA 
pharmaceutical market is so under penetrated. Most studies of drug delivery for brain disease therapy concentrate their efforts on helping drugs cross the BBB. However, another type of RNA therapeutic, antisense oligonucleotides (ASOs), are also unable to cross the BBB, but demonstrated broad distribution throughout the brain parenchyma after intrathecal administration into the cerebrospinal fluid (CSF). The mechanism of crossing from the CSF into the brain parenchyma remains entirely unknown. Further efforts to elucidate the ASO uptake mechanism may provide very useful hints for enhancing the application of siRNA in the CNS.  After crossing the BBB and reaching the brain tissue, there are still considerable challenges to siRNA-based brain therapy in 
<1000 Da to passively diffuse across them, while hydrophilic and highly negatively charged naked siRNA, not surprisingly, has no ability to enter cells. Lastly, even if siRNA manages to enter a cell, it cannot easily escape from the endosomes to engage the cytoplasmic RNAi machinery. All these barriers combine to severely limit the application of siRNA drugs for brain disease therapy. See pages 563-566.
Zheng taught that although the BBB largely remains intractable, studying its architecture and function has led to a few effective methodologies allowing NPs to pass (Figure 3), such as the opening of TJs, receptor-mediated transcytosis (RMT), cell-mediated transport, carrier-mediated transport, and adsorptive-mediated transcytosis. Zheng notes that a review of the recent literature on siRNA nanomedicines for brain disease treatment reveals that most, if not all, researchers use an RMT strategy to help siRNAs to traverse the BBB (page 568, first full paragraph).  However, although the RMT approach has demonstrated great potential for delivery of siRNA into the brain, the intrinsic limits of transcellular transport may limit the overall success of RMT-based siRNA brain delivery (paragraph bridging pages 569-570). Despite the numerous ligands that can mediate siRNA NP traversal of the BBB by RMT approaches, one drawback is their low efficiency. Most studies have exhibited several-fold improvement 
Thus at the time of the invention the state of the art of delivery of siRNAs to brain by systemic administration was considered to be very immature such that it was highly unpredictable as to whether or not intended effects such as potentiating a neuroinflammatory response to a pathological tau protein, decreasing astrocytosis or microgliosis, and reducing neuroinflammation could be reliably achieved by this route of administration of MSUT2 siRNAs.  While nanoparticle modalities might enable such methods when combined with intravenous administration, a search of the prior art revealed no examples of successful delivery of siRNAs to brain by any of the instantly recited oral, intramuscular, intraperitoneal, or subcutaneous routes. For example, oral administration of siRNAs appears to have been limited to methods directed to inhibition of gene expression within cells located the digestive tract (see e.g. Ball et al (Sci Rep 8, 2178 (2018). https://doi.org/10.1038/s41598-018-20632-6), Guo et al (International Journal of Nanomedicine 2016:11 5287–5310) and Akhtar et al (Journal of Drug Targeting, 17:7, 491-495, DOI: 10.1080/10611860903057674).  Bruno (Eur Pharm Review, (7-10-2012),  https://www.europeanpharmaceuticalreview.com/article/13688/ten-years-of-sirna-a-
The recited oral, intramuscular, intraperitoneal, or subcutaneous routes add complexity to the claimed methods because they inherently require that the administered siRNAs must gain access to the vascular compartment in order to eventually arrive at the BBB. The specification as filed provides no guidance as to how to obtain this access while still maintaining the ability to cross the BBB for access to the brain. 
 In view of the high degree of unpredictability of intravenous administration, the art recognized issues with siRNA stability in vivo, and the challenges associated with inducing charged molecules of the size of siRNA to traverse tissue and cellular barriers in vivo, it is highly unpredictable as to whether any of the recited routes other than intrathecal or intravenous administration can provide delivery of sufficient siRNA to brain to achieve the outcomes recited by the rejected claims. 
Guidance and Examples in the specification
The specification as filed provides no working example of siRNA delivery to brain by any route.  Guidance is limited to generic direction to formulate siRNAs with appropriate excipients and carriers, and does not address the issues set forth above.
Finding of a requirement for undue experimentation
In view of the nature of the invention, breadth of the claims, state and predictability of the art, the lack of working examples, and the lack of any guidance to overcome the issues inherent in delivery of siRNA to brain by oral, intramuscular, 

Conclusion
	No claim is allowed.
	Any inquiry concerning this communication or earlier communications from the examiner(s) should be directed to Richard Schnizer, whose telephone number is 571-272-0762.  The examiner can normally be reached Monday through Friday between the hours of 6:30 AM and 4:00 PM.  The examiner is off on alternate Fridays, but is sometimes in the office anyway.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Ram Shukla, can be reached at 571-272-0735.  The official central fax number is 571-273-8300.   Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to 571-272-0547.
	For those applications where applicant wishes to communicate with the examiner via Internet communications, e.g., email or video conferencing tools, the following is a sample authorization form which may be used by applicant:
"Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33  and 37 CFR 1.34  concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file."

See MPEP 502.03(II).
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


/RICHARD A SCHNIZER/Primary Examiner, Art Unit 1635